DETAILED ACTION
This Office Action is in response to the amendment filed 9/3/21.  As requested, the specification and claim 44 has been amended, claim 45 has been cancelled, and claim 64 has been added. Claims 44 and 46-64 are pending in the instant application.
In response to the objection with respect to the specification, in light of the amendment, the objection has been withdrawn.
In response to arguments with respect to the 112(a) or 112 first paragraph rejection of claim 54-63, the Office agrees that there is support for “finishing” or “washing” and has withdrawn the 112(a) or 112 first paragraph rejection of claim 54-63.
In response to the argument that Bahia et al. does not anticipate claim 44 because it does not recite “washing the chemically modified cellulosic fibre or chemically modified cellulosic filament in a wash solution comprising up to 99% by weight of an organic solvent and at least 95% by weight of the organic solvent...”, the Office agrees and has withdrawn the anticipatory rejection of claim 44 and claims 46-49 and 50-53 which depend therefrom.
With respect to claim 54, Applicant argues that Bahia et al. fails to teach chemically modified tensile fibres that have a tensile strength of at least 3N/cm, and that Bahia et al. provides no teaching, disclosure of suggestion that adjustment  of he carboxymethylation of the filaments would result and/or achieve a non-woven web of chemically modified cellulosic fibers that has a tensile strength of at least 3N/cm, the Office disagrees.  
Based upon the teaching disclosed in Bahia et al. there is a design need to increase the strength of the fibers, thereby recognizing fiber strength as a result-effect variable.  Bahia et al. solves this problem by providing a higher degree of substitution in the surface region of the filament than at the core so as to provide a web that may be pulled in either direction from the wound as a coherent dressing without tearing (see col. 5, lines 13-14).  Therefore, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to optimize the result-effective variable of tensile fiber strength and arrive at a tensile strength of at least 3N/cm in order to ensure the dressing when removed from the wound remains coherent without tearing.
Applicant further argues the Office’s allegation makes no mention of the packaged non-woven web recited in claim 54.  The Office disagrees.  As can be read from the rejection of clam 54, Bahia et al. discloses the nonwoven web of fabric (dressing) is packaged and sterilized after being heat sealed (col. 8, lines 15-25).   

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claim 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bahia et al.
As regards claim 54, Bahia et al. discloses a process for producing a non-woven web of chemically modified cellulosic fibers (see col. 3, lines 11-60, Example 1 and Example 2, which discloses processes for forming a non-woven web of chemically modified fibers), the process comprising: neutralizing chemically modified cellulosic fibers (see col. 5, lines 35-38, which discloses that acetic acid and citric acid are used to neutralize the alkalinity of the carboxymethylated cellulose fibers, and Examples 1 and 2); finishing the chemically modified cellulosic fibers with a solution (col. 5, lines 18-28; a preferred washing medium of water and ethanol, an organic solvent, in a ratio of 2:1 to 1:2) comprising less than 99% by weight of an organic solvent to produce finished chemically modified cellulosic fibers (col. 8, lines 9-11; in Example 1, the carboxymethylated cellulose filaments are washed in a solution containing a mixture of alcohol, specifically, 56% IMS (industrial methylated spirits), which is less than 99%; see also Example 2 which satisfies this criteria); adjusting the moisture content of the finished chemically modified cellulosic fibers to a moisture content from 11% to 20% by weight (col. 8, lines 48-49, “[t]he moisture regain of fully dried filaments at 65% was 17%; thus, the moisture was adjusted to a percent between 11% and 17%); processing the finished (interpreted as washed) chemically modified cellulosic fibers into the non-woven web of chemically modified cellulosic fibers, and wherein the moisture content of 
Bahia et al. fails to explicitly disclose packaging the non-woven web of chemically modified cellulosic fibers in a pouch that maintains the moisture content of the non-woven web of chemically modified cellulosic fibers in a sterile environment, and wherein the packaged non-woven web of chemically modified cellulosic fibers has a tensile strength of at least 3N per cm.
However, Bahia et al. discloses the nonwoven web of fabric (dressing) is packaged and sterilized after being heat sealed (col. 8, lines 15-25).  The Office contends that it is inherent that web (dressing) is sterilized during sterilization, that sterility is maintained within the pouch and that the moisture in the modified cellulosic fibers are maintained with the pouch.  If Applicants disagree, the Office contends that it would have been obvious to one having ordinary skill in the art to have sterilized the web (dressing) during the sterilization and process and to have the web’s sterility maintained in the pouch in order to provide a bacteria free web/dressing when applied to a wound to mitigate infection.  It would have been further obvious to have the moisture maintained in modified the cellulosic fibers when the dressing of Bahia et al. is packaged in order to provide a soft dressing that may applied to the wound of a user.
As to the tensile strength, Bahia et al. teaches at col. lines 7-14, that “the degree of carboxymethylation is not uniform across the cross-section of the filaments; the filaments generally have a higher degree of substitution in the surface region than at the core of the filament.  This maybe advantageous since the less substituted core contributes greatly to the strength of the filaments in the swollen state”.
While Bahia et al. fails to recite the modified cellulosic fibers have a tensile strength of at least 3N/cm, the Supreme Court has stated the following:
“ "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”

Based upon the teaching disclosed in Bahia et al. there is a design need to increase the strength of the fibers, thereby recognizing fiber strength as a result-effect variable.  Bahia et al. solves this problem by providing a higher degree of substitution in the surface region of the filament than at the core so as to provide a web that may be pulled in either direction from the wound as a coherent dressing without tearing (see col. 5, lines 13-14).  Therefore, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to optimize the result-effective variable of tensile fiber strength and arrive at a tensile strength of at least 3N/cm in order to ensure the dressing when removed from the wound remains coherent without tearing.
As regards claim 55, modified Bahia et al. discloses the process of claim 54, wherein the solution comprises less than 95% by weight of an organic solvent (see col. 8, lines 9-11; in Example 1, the carboxymethylated cellulose filaments are washed in a solution containing a mixture of alcohol, specifically, 56% IMS (industrial methylated spirits), which is less than 95%; see also Example 2 which satisfies this criteria).
As regards process of claim 56, wherein the adjusting step comprises drying the finished chemically modified cellulosic fibers to achieve the moisture content from 11% to 20% by weight (col. 5, lines 56-57; after washing the filaments are dried to a moisture content of 5-20% by weight, which range is encompasses  the disclosed 11-18% by weight).  Applicant is reminded that “[w]hen the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims.” Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp,
As regards claim 57, modified Bahia et al discloses the process of claim 54, wherein the adjusting step comprises conditioning the finished (interpreted as washed) chemically modified cellulosic fibers in air having a relative humidity of at least 40% to achieve the moisture content from 11% to 20% by weight (in Example 2, the fully dried washed fiber or washed filament has a moisture regain at 65% relative humidity of 17%; thus, adjusting step comprises condition in an atmosphere having a relative humidity of at least 40%). 
  As regards claim 58, modified Bahia et al. discloses the process of claim 57, wherein the relative humidity is from 45% to 85% (as discussed above the relative humidity is 65%, which is within the claimed range of 45% to 85%).
As regards claim 59, modified Bahia et al. discloses the process of claim 54, wherein the adjusting step comprises drying the finished (interpreted as washed) chemically modified cellulosic fibers in air having a relative humidity of at least 40% to achieve the moisture content from 11% to 20% by weight (in Example 2, the fully dried washed fiber or washed filament has a moisture regain at 65% relative humidity of 17%; thus, adjusting step comprises conditioning in an atmosphere [air] having a relative humidity of at least 40%). 
As regards claim 60, modified Bahia et al. discloses non-woven web of chemically modified cellulosic fibers produced by the process of claim 54 (see the rejection of claim 54 above and specifically, Examples 1 and 2).
As regards claim 61, modified Bahia et al. discloses the non-woven web of chemically modified cellulosic fibers of claim 60, except wherein the non-woven web of chemically modified cellulosic fibers has a tensile strength from 3N/cm to 25N/cm.
As to the tensile strength, Bahia et al. teaches at col. lines 7-14, that “the degree of carboxymethylation is not uniform across the cross-section of the filaments; the filaments generally have a higher degree of substitution in the surface region than at the core of the filament.  This maybe advantageous since the less substituted core contributes greatly to the strength of the filaments in the swollen state”.  As such, it would have been obvious to one having ordinary skill in the art at the time of invention, through routine experimentation, to adjust the degree of carboxymethylation of the filaments such that the tensile strength of the web is from 3N/cm to 25N/cm depending upon the desired strength of the web required in order to allow a dressing to be pulled from the wound as a coherent dressing (see col. 5, lines 13-14).
As regards claim 62, modified Bahia et al. discloses the non-woven web of chemically modified cellulosic fibers of claim 60, wherein the non-woven web of chemically modified cellulosic fibers has a basis weight from 80 gsm to 120 gsm (col. 8, lines the resultant nonwoven fabric of approximately 100 g/m2).
As regards claim 63, modified Bahia et al. discloses the non-woven web of chemically modified cellulosic fibers of claim 60, wherein the tensile strength is in a cross-direction (note the rejection of claims 54 and 60 above).

Allowable Subject Matter
Claim 44 and 46-53 are allowed.
Claim 64 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closet prior art of Bahia et al. fails to teach “washing…filament in a wash solution comprising up to about 99% by weight of an organic solvent and at least 95% by weight of the organic solvent” as recited in claim 44 or “finishing…fibres with a solution comprising up to about 99% by weight of an organic solvent” (claim 54), “wherein the solution comprises at least 95% by weight of the organic solvent” (claim 64).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.